         Case 4:20-cr-00096-JM Document 29 Filed 10/14/20 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION


UNITED STATES OF AMERICA

vs.                        No. 4:20-cr-96-JM-1

CORY LEE SMITH


                                      ORDER

      Pending before the Court are two Motions: (1) the government’s Motion to

Revoke Defendant Cory Lee Smith’s Pretrial Release, Doc. 22; and (2) Mr. Smith’s

Unopposed Motion to Modify Conditions of Release, Doc. 27. To resolve the

present dispute, Mr. Smith has proposed a modification of his current release

conditions, to allow him to live with his wife (rather than in chemical free living)

and to add a new condition of outpatient drug treatment. He also requests a

modification of his curfew to accommodate his work hours. The government has

no opposition to Mr. Smith’s request. I am advised that Mr. Smith, who has been

on my bond since July 17, 2020, has remained drug-free and compliant with all

material release conditions. Therefore, I will grant the requested modification.

      IT IS HEREBY ORDERED THAT Defendant Cory Lee Smith’s Motion to

Modify Conditions of Release, Doc. 27, is GRANTED and the government’s Motion

                                         1
            Case 4:20-cr-00096-JM Document 29 Filed 10/14/20 Page 2 of 2




to Revoke, Doc. 22, is DENIED as moot.

       IT IS FURTHER ORDERED that the previously imposed conditions of Mr.

Smith’s pretrial release, Doc. 17, are modified as follows:

       1.      Mr. Smith may continue to live at home with his wife, rather than in

chemical free living, but he must attend outpatient drug treatment as directed by his

pretrial supervising officer.

       2.      Mr. Smith’s new curfew is 10:30 p.m. (instead of 8:00 p.m.) to 6:00

a.m.

       All other previously imposed conditions of pretrial release remain in effect.

       The hearing scheduled for October 15, 2020, at 2:00 p.m. is cancelled.

       IT IS SO ORDERED THIS 14th day of October, 2020.



                                        ___________________________________
                                        UNITED STATES MAGISTRATE JUDGE




                                          2
